*672Respondent violated 7 NYCRR 251-5.1 by failing to commence a superintendent’s hearing within seven days of petitioner’s initial confinement to his cell. Moreover, petitioner’s due process rights were violated by respondent’s failure to provide him with a transcript of the superintendent’s hearing (see, Matter of Crudo v Fogg, 69 AD2d 902; Matter of Hurley v Ward, 61 AD2d 881; Matter of Walls v Scully, 121 Misc 2d 698; Matter of Lozada v Scully, 108 AD2d 859). Thompson, J. P., Bracken, O’Connor and Weinstein, JJ., concur.